2/9/2021         Case: 1:20-cv-06316 Document      #: Department
                                        Hotline | U.S. 49-13 Filed:     03/05/21
                                                                 of Justice             Page
                                                                            Office of the       1 of
                                                                                          Inspector   27 PageID #:967
                                                                                                    General

           An o icial website of the United States government
           Here’s how you know


                              U.S. Department of Justice Of ce of the Inspector
                              General
                                                                                                                        MENU
                                            EXHIBIT 9




    Hotline
    If you know about waste, fraud, abuse, misconduct, or whistleblower retaliation within the
    Department of Justice (DOJ), you may report it to the OIG Hotline. Please click the button below to
    begin the online complaint submission process.



    COVID-19 UPDATE: Please note, complaints received by physical mail will experience a
    processing delay. The online complaint form is the most efficient method for submitting
    complaints to the DOJ OIG Hotline.




                                                         Submit a Complaint




    Oversight Work                                                  About
    Reports                                                         About the O ice

    Criminal and Civil Cases                                        Meet the Inspector General

    Misconduct Findings                                             Contracting Opportunities

    Ongoing Work                                                    Careers

    Recent Updates                                                  Contact

    Pandemic Response Oversight
    Resources                                                       External Resources
    Accessibility                                                   Department of Justice

    FOIA                                                            Oversight.gov

    Webinar for Grantees: The Audit Process
https://oig.justice.gov/hotline                                                                                            1/2
2/9/2021         Case: 1:20-cv-06316 Document      #: Department
                                        Hotline | U.S. 49-13 Filed:     03/05/21
                                                                 of Justice             Page
                                                                            Office of the       2 of
                                                                                          Inspector   27 PageID #:968
                                                                                                    General

    Whistleblower Rights and Protections
                                                                     Council of the Inspectors General on Integrity
    Hotline                                                          and E iciency

                                                                     Pandemic Response Accountability Committee



                                                EXHIBIT 9
                                                                                                          (202) 514-3435



    Department of Justice
    Of ce of the Inspector
    General                                                           950 Pennsylvania Avenue, NW Washington, DC
                                                                                                     20530-0001
                                      In memory of OIG Special Agent William "Buddy" Sentner
                                  Privacy Policy | Legal Policies & Disclaimers | No Fear Act | Sitemap




https://oig.justice.gov/hotline                                                                                            2/2
2/9/2021        Case: 1:20-cv-06316Submitting
                                     Document       #: 49-13
                                              a Complaint         Filed: 03/05/21
                                                          | U.S. Department              Page
                                                                            of Justice Office of the3Inspector
                                                                                                       of 27 General
                                                                                                               PageID #:969
           An o icial website of the United States government
           Here’s how you know


                             U.S. Department of Justice Of ce of the Inspector
                             General
                                                                                                                              MENU

                                                   EXHIBIT 9



    Submitting a Complaint

    What NOT to Report to the OIG



    What to Report TO the OIG


    The following matters are generally not
    investigated by the DOJ OIG:

             911 emergencies
             EEO complaints
             Misconduct by judges at the federal, state, or local level
             Misconduct by state and local police departments (unless the misconduct concerns DOJ grant
             funds)
             Misconduct at state and local prisons (unless the complainant involves a U.S. Marshals
             Service detainee)



    You may report waste, fraud, abuse, or misconduct relating to a DOJ employee, program, contract,
    or grant to the OIG Hotline. The OIG accepts complaints related to the following DOJ components:

             Federal Bureau of Investigation
             Drug Enforcement Administration
             Federal Bureau of Prisons
             U.S. Marshals Service
             Bureau of Alcohol, Tobacco, Firearms, and Explosives
             United States Attorneys' Offices
             Other DOJ Offices, Bureaus, or Divisions


https://oig.justice.gov/hotline/submit_complaint                                                                                 1/3
2/9/2021        Case: 1:20-cv-06316Submitting
                                     Document       #: 49-13
                                              a Complaint         Filed: 03/05/21
                                                          | U.S. Department              Page
                                                                            of Justice Office of the4Inspector
                                                                                                       of 27 General
                                                                                                               PageID #:970

    The DOJ OIG also has jurisdiction to investigate allegations of whistleblower retaliation involving:

            Employees of the Federal Bureau of Investigation
            Employees of DOJ contractors, subcontractors, grantees, and subgrantees
            DOJ employees who believe their security clearance or access to classified information has
            been taken in retaliation for whistleblowing


                                     EXHIBIT 9


                                                   Resources for Non-DOJ Complaints



                                                   Submit a Complaint to the DOJ OIG




        OIG Jurisdiction


        Con dentiality


        Privacy Act Notice




                                                    Protections for Whistleblowers




    Oversight Work                                                     About
    Reports                                                            About the O ice

    Criminal and Civil Cases                                           Meet the Inspector General

    Misconduct Findings                                                Contracting Opportunities
https://oig.justice.gov/hotline/submit_complaint                                                                              2/3
2/9/2021        Case: 1:20-cv-06316Submitting
                                     Document       #: 49-13
                                              a Complaint         Filed: 03/05/21
                                                          | U.S. Department              Page
                                                                            of Justice Office of the5Inspector
                                                                                                       of 27 General
                                                                                                               PageID #:971

    Ongoing Work                                                       Careers
                                      EXHIBIT 9
    Recent Updates                                                     Contact

    Pandemic Response Oversight
    Resources                                                          External Resources
    Accessibility                                                      Department of Justice

    FOIA                                                               Oversight.gov

    Webinar for Grantees: The Audit Process

    Whistleblower Rights and Protections                               Council of the Inspectors General on Integrity
                                                                       and E iciency
    Hotline
                                                                       Pandemic Response Accountability Committee




                                                   EXHIBIT 9
                                                                                                               (202) 514-3435



    Department of Justice
    Of ce of the Inspector
    General                                                             950 Pennsylvania Avenue, NW Washington, DC
                                                                                                       20530-0001
                                  In memory of OIG Special Agent William "Buddy" Sentner
                              Privacy Policy | Legal Policies & Disclaimers | No Fear Act | Sitemap




https://oig.justice.gov/hotline/submit_complaint                                                                                3/3
2/9/2021        Case:  1:20-cv-06316
                  Please                     Document
                         choose the option that best describes#:
                                                               the49-13
                                                                   nature ofFiled:  03/05/21
                                                                             your complaint: | U.S. Page   6 of
                                                                                                    Department    27 PageID
                                                                                                               of Justice            #:972
                                                                                                                          Office of the Inspector General

           An o icial website of the United States government
           Here’s how you know


                             U.S. Department of Justice Of ce of the Inspector
                             General
                                                                                                                                                 MENU

                                            EXHIBIT 9




    Please choose the option that best describes
    the nature of your complaint:
                              (Hover your mouse over each selection for more information)


                                                                      COVID-19



                                                      Waste, Fraud, Abuse, or Misconduct



                                                          Whistleblower Retaliation



                                            None of these options apply to my complaint




                   What to Report to the OIG                                               Protections for Whistleblowers




    Oversight Work                                                              About
    Reports                                                                     About the O ice

    Criminal and Civil Cases                                                    Meet the Inspector General

    Misconduct Findings                                                         Contracting Opportunities
https://oig.justice.gov/hotline/nature_of_complaint                                                                                                     1/2
2/9/2021        Case:  1:20-cv-06316
                  Please                     Document
                         choose the option that best describes#:
                                                               the49-13
                                                                   nature ofFiled:  03/05/21
                                                                             your complaint: | U.S. Page   7 of
                                                                                                    Department    27 PageID
                                                                                                               of Justice            #:973
                                                                                                                          Office of the Inspector General


    Ongoing Work                                EXHIBIT 9                       Careers

    Recent Updates                                                              Contact

    Pandemic Response Oversight
    Resources                                                                   External Resources
    Accessibility                                                               Department of Justice

    FOIA                                                                        Oversight.gov

    Webinar for Grantees: The Audit Process

    Whistleblower Rights and Protections
                                                                                Council of the Inspectors General on Integrity
    Hotline                                                                     and E iciency

                                                                                Pandemic Response Accountability Committee




                                                                                                                               (202) 514-3435



    Department of Justice
    Of ce of the Inspector
    General                                                                      950 Pennsylvania Avenue, NW Washington, DC
                                                                                                                20530-0001
                                  In memory of OIG Special Agent William "Buddy" Sentner
                              Privacy Policy | Legal Policies & Disclaimers | No Fear Act | Sitemap




https://oig.justice.gov/hotline/nature_of_complaint                                                                                                     2/2
2/9/2021        Case:  1:20-cv-06316
                  Please                     Document
                         choose the option that best describes#:
                                                               the49-13
                                                                   nature ofFiled:  03/05/21
                                                                             your complaint: | U.S. Page   8 of
                                                                                                    Department    27 PageID
                                                                                                               of Justice            #:974
                                                                                                                          Office of the Inspector General

           An o icial website of the United States government
           Here’s how you know


                            U.S. Department of Justice Of ce of the Inspector
                            General
                                                                                                                                                 MENU
                                                         EXHIBIT 9




    Please choose the option that best describes
    the nature of your complaint:
                              (Hover your mouse over each selection for more information)



                                                       DOJ Contracts or Subcontracts



                                                                    DOJ Grants



                                               Civil Rights Violations by DOJ Employees



                                                         DOJ Employees or Programs



                                            None of these options apply to my complaint




                   What to Report to the OIG                                               Protections for Whistleblowers




    Oversight Work                                                              About

https://oig.justice.gov/hotline/nature_of_hotline_complaint                                                                                             1/2
2/9/2021        Case:  1:20-cv-06316
                  Please                     Document
                         choose the option that best describes#:
                                                               the49-13
                                                                   nature ofFiled:  03/05/21
                                                                             your complaint: | U.S. Page   9 of
                                                                                                    Department    27 PageID
                                                                                                               of Justice            #:975
                                                                                                                          Office of the Inspector General

    Reports                              EXHIBIT 9                              About the O ice

    Criminal and Civil Cases                                                    Meet the Inspector General

    Misconduct Findings                                                         Contracting Opportunities

    Ongoing Work                                                                Careers

    Recent Updates                                                              Contact

    Pandemic Response Oversight
    Resources                                                                   External Resources
                                                                                Department of Justice
    Accessibility
                                                                                Oversight.gov
    FOIA
                                                                                Council of the Inspectors General on Integrity
    Webinar for Grantees: The Audit Process                                     and E iciency
    Whistleblower Rights and Protections                                        Pandemic Response Accountability Committee
    Hotline




                                                                                                                               (202) 514-3435



    Department of Justice
    Of ce of the Inspector
    General                                                                      950 Pennsylvania Avenue, NW Washington, DC
                                                                                                                20530-0001
                                  In memory of OIG Special Agent William "Buddy" Sentner
                              Privacy Policy | Legal Policies & Disclaimers | No Fear Act | Sitemap




https://oig.justice.gov/hotline/nature_of_hotline_complaint                                                                                             2/2
2/9/2021       Case: 1:20-cv-06316 Document      #:| 49-13
                                    Grant Complaint          Filed:of03/05/21
                                                     U.S. Department  Justice OfficePage     10 of 27
                                                                                     of the Inspector    PageID #:976
                                                                                                      General

           An o icial website of the United States government
           Here’s how you know


                             U.S. Department of Justice Of ce of the Inspector
                             General
                                                                                                                        MENU
                                                    EXHIBIT 9




    Grant Complaint
    This form should only be used to submit complaints related to Department of Justice (DOJ) Grants.
    For complaints that do not involve DOJ grants, click here.

    Please Note: The online complaint form is the most efficient method for submitting complaints to the
    DOJ OIG Hotline.

    If you would like to submit supporting documentation, please mail in your complaint with the
    supporting documentation to the address listed below, instead of using our online form.

    Pursuant to 2 C.F.R. § 200.113, grantees, subgrantees, and grant applicants must disclose
    violations of federal criminal law involving fraud, bribery, or gratuity violations potentially affecting a
    grant to the federal awarding agency. While disclosures of such criminal violations to the OIG are
    voluntary, failure to provide the OIG with all of the information needed to investigate could result in
    an incomplete investigation.

        Submit Report Online

    Mailing Address:

    U.S. Department of Justice
    Office of the Inspector General
    Investigations Division
    ATTN: Fraud Detection Office
    950 Pennsylvania Ave., NW
    Washington, DC 20530

    Fax: (202) 616-9881




                   What to Report to the OIG                                 Protections for Whistleblowers




https://oig.justice.gov/hotline/grantee_complaint                                                                          1/2
2/9/2021  Case: 1:20-cv-06316 Document      #:| 49-13
                               Grant Complaint          Filed:of03/05/21
                                                U.S. Department  Justice OfficePage     11 of 27
                                                                                of the Inspector    PageID #:977
                                                                                                 General

    Oversight Work                                          About
    Reports
                                         EXHIBIT 9               About the O ice

    Criminal and Civil Cases                                     Meet the Inspector General

    Misconduct Findings                                          Contracting Opportunities

    Ongoing Work                                                 Careers

    Recent Updates                                               Contact

    Pandemic Response Oversight
                                                                 External Resources
    Resources
                                                                 Department of Justice
    Accessibility
                                                                 Oversight.gov
    FOIA
                                                                 Council of the Inspectors General on Integrity
    Webinar for Grantees: The Audit Process                      and E iciency
    Whistleblower Rights and Protections                         Pandemic Response Accountability Committee
    Hotline




                                                                                                      (202) 514-3435



    Department of Justice
    Of ce of the Inspector
    General                                                       950 Pennsylvania Avenue, NW Washington, DC
                                                                                                 20530-0001
                                  In memory of OIG Special Agent William "Buddy" Sentner
                              Privacy Policy | Legal Policies & Disclaimers | No Fear Act | Sitemap




https://oig.justice.gov/hotline/grantee_complaint                                                                      2/2
2/9/2021       Case: 1:20-cv-06316 Document      #:| 49-13
                                    Grant Complaint          Filed:of03/05/21
                                                     U.S. Department  Justice OfficePage     12 of 27
                                                                                     of the Inspector    PageID #:978
                                                                                                      General

           An o icial website of the United States government
           Here’s how you know


                             U.S. Department of Justice Of ce of the Inspector
                             General
                                                                                                                        MENU
                                                       EXHIBIT 9




    Grant Complaint
             Grant Complaint
             Grant Information
             Grant Complaint Description
             Complete

       Submit complaint anonymously

    Please fill in as much information as possible. Mandatory fields are identified by an asterisk (*). If you
    do not wish to provide contact information, you may submit your complaint anonymously.




    Your Information
     Your Title

       - None -


    Your First Name




    Your Middle Name




    Your Last Name




https://oig.justice.gov/hotline/grant-complaint/form                                                                       1/3
2/9/2021       Case: 1:20-cv-06316 Document      #:| 49-13
                                    Grant Complaint          Filed:of03/05/21
                                                     U.S. Department  Justice OfficePage     13 of 27
                                                                                     of the Inspector    PageID #:979
                                                                                                      General

    Your Su ix (Jr. Sr. IV, etc.)                      EXHIBIT 9



    Your Email


    Your Company Name




    Your Address




    Your Address 2




    Your City/Town




    Your State/Province

      - None -


    Your ZIP/Postal Code




    Your Country

      - None -


    Your Phone

    Format: XXX-XXX-XXXX

    Your Fax




https://oig.justice.gov/hotline/grant-complaint/form                                                                    2/3
2/9/2021       Case: 1:20-cv-06316 Document      #:| 49-13
                                    Grant Complaint          Filed:of03/05/21
                                                     U.S. Department  Justice OfficePage     14 of 27
                                                                                     of the Inspector    PageID #:980
                                                                                                      General




        Next Page >                                    EXHIBIT 9



    Oversight Work                                                 About
    Reports                                                        About the O ice

    Criminal and Civil Cases                                       Meet the Inspector General

    Misconduct Findings                                            Contracting Opportunities

    Ongoing Work                                                   Careers

    Recent Updates                                                 Contact

    Pandemic Response Oversight
    Resources                                                      External Resources
    Accessibility                                                  Department of Justice

    FOIA                                                           Oversight.gov

    Webinar for Grantees: The Audit Process                        Council of the Inspectors General on Integrity
                                                                   and E iciency
    Whistleblower Rights and Protections
                                                                   Pandemic Response Accountability Committee
    Hotline




                                                                                                         (202) 514-3435



    Department of Justice
    Of ce of the Inspector
    General                                                         950 Pennsylvania Avenue, NW Washington, DC
                                                                                                   20530-0001
                                   In memory of OIG Special Agent William "Buddy" Sentner
                               Privacy Policy | Legal Policies & Disclaimers | No Fear Act | Sitemap




https://oig.justice.gov/hotline/grant-complaint/form                                                                      3/3
2/9/2021       Case: 1:20-cv-06316 Document      #:| 49-13
                                    Grant Complaint          Filed:of03/05/21
                                                     U.S. Department  Justice OfficePage     15 of 27
                                                                                     of the Inspector    PageID #:981
                                                                                                      General

           An o icial website of the United States government
           Here’s how you know


                            U.S. Department of Justice Of ce of the Inspector
                            General
                                                                                                                        MENU
                                                              EXHIBIT 9




    Grant Complaint

                     5 errors have been found:
                      Your First Name, Your Last Name, Your Email, Your City/Town, Your State/Province



             Grant Complaint
             Grant Information
             Grant Complaint Description
             Complete

       Submit complaint anonymously

    Please fill in as much information as possible. Mandatory fields are identified by an asterisk (*). If you
    do not wish to provide contact information, you may submit your complaint anonymously.




    Your Information
    Your Title

      - None -


        Your First Name



        Your First Name field is required.

    Your Middle Name
https://oig.justice.gov/hotline/grant-complaint/form?page=grant_complaint                                                  1/4
2/9/2021      Case: 1:20-cv-06316 Document      #:| 49-13
                                   Grant Complaint          Filed:of03/05/21
                                                    U.S. Department  Justice OfficePage     16 of 27
                                                                                    of the Inspector    PageID #:982
                                                                                                     General




        Your Last Name                                   EXHIBIT 9


        Your Last Name field is required.

    Your Su ix (Jr. Sr. IV, etc.)




        Your Email

        Your Email field is required.

    Your Company Name




    Your Address




    Your Address 2




        Your City/Town



        Your City/Town field is required.


        Your State/Province

           - None -
        Your State/Province field is required.

    Your ZIP/Postal Code



https://oig.justice.gov/hotline/grant-complaint/form?page=grant_complaint                                              2/4
2/9/2021      Case: 1:20-cv-06316 Document      #:| 49-13
                                   Grant Complaint          Filed:of03/05/21
                                                    U.S. Department  Justice OfficePage     17 of 27
                                                                                    of the Inspector    PageID #:983
                                                                                                     General

    Your Country

      - None -


    Your Phone                                                               EXHIBIT 9

    Format: XXX-XXX-XXXX

    Your Fax




        Next Page >




    Oversight Work                                                          About
    Reports                                                                 About the O ice

    Criminal and Civil Cases                                                Meet the Inspector General

    Misconduct Findings                                                     Contracting Opportunities

    Ongoing Work                                                            Careers

    Recent Updates                                                          Contact

    Pandemic Response Oversight
    Resources                                                               External Resources
    Accessibility                                                           Department of Justice

    FOIA                                                                    Oversight.gov

    Webinar for Grantees: The Audit Process                                 Council of the Inspectors General on Integrity
                                                                            and E iciency
    Whistleblower Rights and Protections
                                                                            Pandemic Response Accountability Committee
    Hotline




                                                                                                            (202) 514-3435



    Department of Justice
https://oig.justice.gov/hotline/grant-complaint/form?page=grant_complaint                                                    3/4
      p Case: 1:20-cv-06316 Document
2/9/2021                                  #:| 49-13
                             Grant Complaint          Filed:of03/05/21
                                              U.S. Department  Justice OfficePage     18 of 27
                                                                              of the Inspector    PageID #:984
                                                                                               General

    Of ce of the Inspector
    General                                                950 Pennsylvania Avenue, NW Washington, DC
                                                                                                         20530-0001
                                 In memory of OIG Special Agent William "Buddy" Sentner
                             Privacy Policy | Legal Policies & Disclaimers | No Fear Act | Sitemap

                                                    EXHIBIT 9




https://oig.justice.gov/hotline/grant-complaint/form?page=grant_complaint                                             4/4
2/9/2021       Case: 1:20-cv-06316 Document      #:| 49-13
                                    Grant Complaint          Filed:of03/05/21
                                                     U.S. Department  Justice OfficePage     19 of 27
                                                                                     of the Inspector    PageID #:985
                                                                                                      General

           An o icial website of the United States government
           Here’s how you know


                           U.S. Department of Justice Of ce of the Inspector
                           General
                                                                                                                        MENU

                                                   EXHIBIT 9



    Grant Complaint
             Grant Complaint
             Grant Information
             Grant Complaint Description
             Complete


    Grant Information
    Grant Number




    Grant City/Town




    Grant State/Province

      - Select -


    Company/Entity receiving the grant




    Date and time the incident occurred




    Time the incident occurred

https://oig.justice.gov/hotline/grant-complaint/form?page=grant_information_page                                           1/3
2/9/2021      Case: 1:20-cv-06316 Document      #:| 49-13
                                   Grant Complaint          Filed:of03/05/21
                                                    U.S. Department  Justice OfficePage     20 of 27
                                                                                    of the Inspector    PageID #:986
                                                                                                     General


                                                         EXHIBIT 9
    DOJ Component

     - Select -


    DOJ Grant Manager Name




    Grant Description           ?




        < Previous Page                    Next Page >




    Oversight Work                                                             About
    Reports                                                                    About the O ice

    Criminal and Civil Cases                                                   Meet the Inspector General

    Misconduct Findings                                                        Contracting Opportunities

    Ongoing Work                                                               Careers

    Recent Updates                                                             Contact

    Pandemic Response Oversight
    Resources                                                                  External Resources
    Accessibility                                                              Department of Justice

    FOIA                                                                       Oversight.gov

    Webinar for Grantees: The Audit Process                                    Council of the Inspectors General on Integrity
                                                                               and E iciency
    Whistleblower Rights and Protections
                                                                               Pandemic Response Accountability Committee
    Hotline




                                                                                                               (202) 514-3435

https://oig.justice.gov/hotline/grant-complaint/form?page=grant_information_page                                                2/3
2/9/2021      Case: 1:20-cv-06316 Document      #:| 49-13
                                   Grant Complaint          Filed:of03/05/21
                                                    U.S. Department  Justice OfficePage     21 of 27
                                                                                    of the Inspector    PageID #:987
                                                                                                     General




                                                           EXHIBIT 9


                                                                                   950 Pennsylvania Avenue, NW Washington, DC
                                                                                                                  20530-0001

    Department of Justice
    Of ce of the Inspector
    General
                                 In memory of OIG Special Agent William "Buddy" Sentner
                             Privacy Policy | Legal Policies & Disclaimers | No Fear Act | Sitemap




https://oig.justice.gov/hotline/grant-complaint/form?page=grant_information_page                                                3/3
2/9/2021       Case: 1:20-cv-06316 Document      #:| 49-13
                                    Grant Complaint          Filed:of03/05/21
                                                     U.S. Department  Justice OfficePage     22 of 27
                                                                                     of the Inspector    PageID #:988
                                                                                                      General

           An o icial website of the United States government
           Here’s how you know
                                                                    EXHIBIT 9
                           U.S. Department of Justice Of ce of the Inspector
                           General
                                                                                                                        MENU




    Grant Complaint
             Grant Complaint
             Grant Information
             Grant Complaint Description
             Complete


    Grant Information
    Grant Number




    Grant City/Town

      Chicago


    Grant State/Province

      Illinois


    Company/Entity receiving the grant

     EMAGES Inc.


    Date and time the incident occurred




    Time the incident occurred

https://oig.justice.gov/hotline/grant-complaint/form?page=grant_information_page                                           1/3
2/9/2021      Case: 1:20-cv-06316 Document      #:| 49-13
                                   Grant Complaint          Filed:of03/05/21
                                                    U.S. Department  Justice OfficePage     23 of 27
                                                                                    of the Inspector    PageID #:989
                                                                                                     General


                                                                   EXHIBIT 9
    DOJ Component

     Other – Enter the component in the box below.


    Other Component

     Second Chance Act Grant


    DOJ Grant Manager Name




    Grant Description           ?


     Category 2: Community-Based Adult Reentry with Small and Rural Organizations


        < Previous Page                    Next Page >




    Oversight Work                                                             About
    Reports                                                                    About the O ice

    Criminal and Civil Cases                                                   Meet the Inspector General

    Misconduct Findings                                                        Contracting Opportunities

    Ongoing Work                                                               Careers

    Recent Updates                                                             Contact

    Pandemic Response Oversight
    Resources                                                                  External Resources
    Accessibility                                                              Department of Justice

    FOIA                                                                       Oversight.gov

    Webinar for Grantees: The Audit Process                                    Council of the Inspectors General on Integrity
                                                                               and E iciency
    Whistleblower Rights and Protections
                                                                               Pandemic Response Accountability Committee
    Hotline




https://oig.justice.gov/hotline/grant-complaint/form?page=grant_information_page                                                2/3
2/9/2021      Case: 1:20-cv-06316 Document      #:| 49-13
                                   Grant Complaint          Filed:of03/05/21
                                                    U.S. Department  Justice OfficePage     24 of 27
                                                                                    of the Inspector    PageID #:990
                                                                                                     General




                                                              EXHIBIT 9                                        (202) 514-3435




    Department of Justice
    Of ce of the Inspector                                                         950 Pennsylvania Avenue, NW Washington, DC
    General                                                                                                       20530-0001

                                 In memory of OIG Special Agent William "Buddy" Sentner
                             Privacy Policy | Legal Policies & Disclaimers | No Fear Act | Sitemap




https://oig.justice.gov/hotline/grant-complaint/form?page=grant_information_page                                                3/3
2/9/2021       Case: 1:20-cv-06316 Document      #:| 49-13
                                    Grant Complaint          Filed:of03/05/21
                                                     U.S. Department  Justice OfficePage     25 of 27
                                                                                     of the Inspector    PageID #:991
                                                                                                      General

           An o icial website of the United States government
           Here’s how you know


                            U.S. Department of Justice Of ce of the Inspector
                            General
                                                                                                                        MENU
                                                    EXHIBIT 9




    Grant Complaint
             Grant Complaint
             Grant Information
             Grant Complaint Description
             Complete


    Complaint Description
    Subject Title

      - None -


    Subject First




    Subject Middle




    Subject Last




    Subject Su ix




    Details:


https://oig.justice.gov/hotline/grant-complaint/form?page=grant_complaint_description                                      1/3
2/9/2021      Case: 1:20-cv-06316 Document      #:| 49-13
                                   Grant Complaint          Filed:of03/05/21
                                                    U.S. Department  Justice OfficePage     26 of 27
                                                                                    of the Inspector    PageID #:992
                                                                                                     General



    Please provide a description of the facts and circumstances surrounding the reported activities, such
    as the evidence forming the basis of this report, the names of the individuals involved, dates,
    location, how the matter was discovered, potential witnesses and their involvement, and any
    corrective action already taken.       EXHIBIT 9




        < Previous Page                    Submit




    Oversight Work                                                              About
    Reports                                                                     About the O ice

    Criminal and Civil Cases                                                    Meet the Inspector General

    Misconduct Findings                                                         Contracting Opportunities

    Ongoing Work                                                                Careers

    Recent Updates                                                              Contact

    Pandemic Response Oversight
    Resources                                                                   External Resources
    Accessibility                                                               Department of Justice

    FOIA                                                                        Oversight.gov

    Webinar for Grantees: The Audit Process                                     Council of the Inspectors General on Integrity
                                                                                and E iciency
    Whistleblower Rights and Protections
                                                                                Pandemic Response Accountability Committee
    Hotline




                                                                                                                (202) 514-3435



    Department of Justice
    Of ce of the Inspector
https://oig.justice.gov/hotline/grant-complaint/form?page=grant_complaint_description                                            2/3
2/9/2021      Case: 1:20-cv-06316 Document      #:| 49-13
                                   Grant Complaint          Filed:of03/05/21
                                                    U.S. Department  Justice OfficePage     27 of 27
                                                                                    of the Inspector    PageID #:993
                                                                                                     General
    Of ce of the Inspector
    General                                                                      950 Pennsylvania Avenue, NW Washington, DC
                                                                                                                20530-0001
                                 In memory of OIG Special Agent William "Buddy" Sentner
                             Privacy Policy | Legal Policies & Disclaimers | No Fear Act | Sitemap

                                                EXHIBIT 9




https://oig.justice.gov/hotline/grant-complaint/form?page=grant_complaint_description                                         3/3
